DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8, 9, 11, 12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rovetta (US 4,482,288 A).
Regarding claim 1, Rovetta discloses an articulated robot comprising: a serial kinematic mechanism for positioning an end effector, the kinematic mechanism comprising at least one part kinematic mechanism with a robot 
Regarding claim 2, Rovetta discloses the articulated robot as claimed in claim 1, wherein the linear drive is a spindle/spindle nut drive with a spindle 17 and a spindle nut 18, and wherein the drive element comprises the spindle.
Regarding claim 3, Rovetta discloses the articulated robot as claimed in claim 2, wherein the spindle 17 is mounted on the first robot limb 11 of the part kinematic mechanism in such a way that the geometric spindle axis lies in a stationary manner on the first robot limb of the part kinematic mechanism.

Regarding claim 8, Rovetta discloses the articulated robot as claimed in claim 1, wherein the kinematic mechanism has a first part kinematic mechanism (see claim 1 rejection) of the at least one part kinematic mechanism and a second part kinematic mechanism 11,14,17,40,48,55 of the at least one part kinematic mechanism, the second part kinematic mechanism being mounted downstream of the first part kinematic mechanism.
Regarding claim 9, Rovetta discloses the articulated robot as claimed in claim 8, wherein that first robot limb 11 of the first part kinematic mechanism which has the linear drive 17 is at the same time that first robot limb 11 of the second part kinematic mechanism 11,14,40,48,55 which has the linear drive 17 and therefore provides the common robot limb of the two part kinematic mechanisms.
Regarding claim 11, Rovetta discloses the articulated robot as claimed in claim 8, wherein linear axes of the first and second part kinematic mechanisms 11,14,17,40,48,55 are oriented spaced apart from one another, 
Regarding claim 12, Rovetta discloses the articulated robot as claimed in claim 1, wherein the end effector 55 is configured as a handling unit.
Regarding claim 14, Rovetta discloses the articulated robot as claimed in claim 4, further comprising: a spindle drive 23 for driving the spindle 17.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Rovetta in view of Husistein (US 2003/0145672 A1).
Regarding claim 13, Rovetta discloses everything claimed, except wherein the system comprising the spindle and the spindle nut is configured as a ball bearing spindle system or as a planetary roller screw drive system. Husistein teaches a ball bearing spindle system in order to transfer rotary to linear motion. See, e.g., Husistein, pars. 3-7. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to use a ball bearing spindle system in the device of Rovetta, as taught by Husistein, in order to transfer rotary to linear motion.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Rovetta in view of Steinmetz (US 4,986,724 A).
Regarding claim 15, Rovetta discloses everything claimed, except wherein the spindle drive is configured as a servo drive. Steinmetz teaches the use of servo motors with spindle drives in order to perform precise positioning. See Steinmetz, col. 1, lines 17-32. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to use a servo drive in the device of Rovetta, as taught by Steinmetz, in order to perform precise positioning.
Allowable Subject Matter
Claims 5-7, 10, 11, and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant argues that Rovetta does not disclose “a serial kinematic mechanism for positioning an end effector.” Remarks, p. 6-7. Applicant points to Rovetta which discloses that its mechanism is “an arm having a mixed control, for movement in series and in parallel”. Remarks, p. 7 (quoting Rovetta). The Examiner respectfully disagrees; Rovetta is both a 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy R. Severson, whose telephone number is (571) 272-2209.  The Examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
, can be reached at (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.






/JEREMY R SEVERSON/Primary Examiner, Art Unit 3653